The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Status of the Application

This Office-Action acknowledges the Request for Continued Examination filed on 2/9/2021 and is a response to said Request.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,690,679 in view of Akram et al., US 20040259626 (Akram). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language disclosed in the instant application is viewed as broader in scope than U.S. Patent No. 8,690,679. In this case, U.S. Patent No. 8,690,679 discloses a plurality of cellular telephones being .
U.S. Patent No. 8,690,679 failed to teach receiving, by the computing device, a location determination signal from each second cellular telephone of the second subset of cellular telephones over a second communication network, in which the location determination signal is from using at least one of network-based technology or satellite-based technology; 
05-7177-C2_200922_Response2PA TENTApplication Serial No.: 14/246,320controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone; and whether a duration of the each second cellular telephone within the predefined zone determined from the location determination signal satisfies a predetermined condition; and while the location is determined to be within the predefined zone, by the computing device, enabling the gaming activity using the each second cellular telephone, in which the gaming activity using the each second cellular 
HoweverHHowevm/dsaf, Akram teaches of a cellular system (para 1) that teaches receiving, by the computing device, a location determination signal from each second cellular telephone of the second subset of cellular telephones over a second communication network, in which the location determination signal is from using at least one of network-based technology or satellite-based technology (Abstract, para 5, 13, 20, 29, 34-35, 49, 53, 66, 94, 97. A determination is made to determine the location of the cellular device in order to determine if the cellular device is within a location approved area for a lottery game.);
 
05-7177-C2_200922_Response2PA TENTApplication Serial No.: 14/246,320controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone (para 49, 53, 94, 113. Depending on if the player is in a predefined zone, such as location/jurisdiction that allows for lottery play, this is interpreted as enabling/disabling gaming activities such as lottery play. In this case, if the player is not in predefined zone that allows for lottery play, then lottery play would be disabled. If the player is in a predefined zone that does allow for lottery play, then lottery play would be enabled.); and 
whether a duration of the each second cellular telephone within the predefined zone determined from the location determination signal satisfies a predetermined condition (para 95-97. A determination is made on whether the player is within the predefined zone for a period of time. In this case, when a player enters a predefined 
while the location is determined to be within the predefined zone, by the computing device, enabling the gaming activity using the each second cellular telephone, in which the gaming activity using the each second cellular telephone is disabled when the location is determined to be outside the predefined zone (para 49, 53, 94, 113. As explained above, lottery game play is enabled when players are determined to be within predefined zones that allow for lottery player. Lottery game play is disabled when players are outside the predefined zones that allows for lottery play.) because it provides an improved way of playing lottery via cellular system (para 1).
Therefore, it would be obvious to one of ordinary skill at the time of the invention to incorporate Akram’s teachings with U.S. Patent No. 8,690,679 because it provides an improved way of playing lottery via cellular system as taught by Akram.
While Akram teaches controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location without leaving the predefined zone.
However, since Akram discloses that gambling depends on if the player is in a predefined zone, such as location/jurisdiction that allows for lottery play, this is interpreted as enabling/disabling gaming activities such as lottery play. In this case, if the player is not in predefined zone that allows for lottery play, then lottery play would be disabled. If the player is in a predefined zone that does allow for lottery play, then lottery play would be enabled. 
Furthermore, Nguyen teaches that when it comes to playing gambling games via a mobile device (ie: blackberry), a determination must first be made on if the player is within a location in which gambling is permitted, and even if a player is within a jurisdiction that allows for gambling, if it is verified that the player is no at the permitted age to gamble, then the player would not be allowed to do so as well as determining if the player had remained in the same location after being age-verified (para 3, 171, 175, 196, 296). In other words, Nguyen is interpreted as teaching that a player’s location and age is taken into consideration for allowing gambling on a mobile device. If the player is within a gambling-permitted location and is age-appropriate, then gambling would be enable. If the player is within a gambling-permitted location but is not age-appropriate to gamble, then the player would not be able to do so. If the player is within a gambling-permitted location and is age-appropriate at the start of gambling session and moves to a different location, and is therefore no longer within the gambling-permitted location, then the player would no longer be able to gamble. Nguyen teaches that players must 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Nguyen’s teachings with Akram and U.S. Patent No. 8,690,679 because it would keep track of players to make sure they are within gambling-permitted jurisdiction as taught by Nguyen.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,070,604. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language disclosed in the instant application is viewed as broader in scope than U.S. Patent No. 8,690,679. In this case, U.S. Patent No. 8,070,604, much like U.S. Patent No. 8,690,679, also discloses a plurality of cellular telephones being approved to use a cellular communication network, done so by categorizing them into three subset, a first subset not being approved for gaming services, a second subset being approved for a first level of gaming services, and a third subset being approved for a second level of gaming services in which the second level of gaming services includes an ability to place a wager while the instant application teaches two subset, one subset being approved for a first level of gaming services, and another subset being approved for a second level of gaming services in which the second level of gaming services includes an ability to place a wager. Furthermore, the newly added amendments of the independent claims of the instant application are also taught in the combination of the independent claim 1 and dependent claim 21 of U.S. Patent No. 8,690,679.

05-7177-C2_200922_Response2PA TENTApplication Serial No.: 14/246,320controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone; and whether a duration of the each second cellular telephone within the predefined zone determined from the location determination signal satisfies a predetermined condition; and while the location is determined to be within the predefined zone, by the computing device, enabling the gaming activity using the each second cellular telephone, in which the gaming activity using the each second cellular telephone is disabled when the location is determined to be outside the predefined zone. 
HoweverHHowevm/dsaf, Akram teaches of a cellular system (para 1) that teaches receiving, by the computing device, a location determination signal from each second cellular telephone of the second subset of cellular telephones over a second communication network, in which the location determination signal is from using at least one of network-based technology or satellite-based technology (Abstract, para 5, 13, 20, 29, 34-35, 49, 53, 66, 94, 97. A determination is made to determine the location of the cellular device in order to determine if the cellular device is within a location approved area for a lottery game.);
 
05-7177-C2_200922_Response2PA TENTApplication Serial No.: 14/246,320controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone (para 49, 53, 94, 113. Depending on if the player is in a predefined zone, such as location/jurisdiction that allows for lottery play, this is interpreted as enabling/disabling gaming activities such as lottery play. In this case, if the player is not in predefined zone that allows for lottery play, then lottery play would be disabled. If the player is in a predefined zone that does allow for lottery play, then lottery play would be enabled.); and 
whether a duration of the each second cellular telephone within the predefined zone determined from the location determination signal satisfies a predetermined condition (para 95-97. A determination is made on whether the player is within the predefined zone for a period of time. In this case, when a player enters a predefined zone and plays a lottery game, verification that the player is still within the predefined zone is made. In this case, the predetermined condition that must be satisfies is interpreted as the duration of time from when the players verify their age/location while within the predefined zone to when they must re-verify their age/location in order to make sure whether or not the players that are moving are or are not in invalid location at the time of submitting their game play requests. In other words, the condition that players to play lottery is satisfied if the player is in a predefined zone that allows for lottery play if the player remains in the predefined zone from verification to re-verification at the time of submitting game play requests.); and 

Therefore, it would be obvious to one of ordinary skill at the time of the invention to incorporate Akram’s teachings with U.S. Patent No. U.S. Patent No. 8,070,604 because it provides an improved way of playing lottery via cellular system as taught by Akram.
While Akram teaches controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone (para 49, 53, 94, 113), Akram failed to explicitly disclose the enabling/disabling being based on whether a duration of the cellular phone is within and without leaving the predefined zone.
However, since Akram discloses that gambling depends on if the player is in a predefined zone, such as location/jurisdiction that allows for lottery play, this is interpreted as enabling/disabling gaming activities such as lottery play. In this case, if the player is not in predefined zone that allows for lottery play, then lottery play would 
Furthermore, Nguyen teaches that when it comes to playing gambling games via a mobile device (ie: blackberry), a determination must first be made on if the player is within a location in which gambling is permitted, and even if a player is within a jurisdiction that allows for gambling, if it is verified that the player is no at the permitted age to gamble, then the player would not be allowed to do so as well as determining if the player had remained in the same location after being age-verified (para 3, 171, 175, 196, 296). In other words, Nguyen is interpreted as teaching that a player’s location and age is taken into consideration for allowing gambling on a mobile device. If the player is within a gambling-permitted location and is age-appropriate, then gambling would be enable. If the player is within a gambling-permitted location but is not age-appropriate to gamble, then the player would not be able to do so. If the player is within a gambling-permitted location and is age-appropriate at the start of gambling session and moves to a different location, and is therefore no longer within the gambling-permitted location, then the player would no longer be able to gamble. Furthermore, Nguyen teaches that there is a check on the user’s location in order to determine that the user remains within the location for the gaming session (para 175). The gaming session is interpreted as the user being within a predefined zone for a duration of time and not leaving the area during the user location checks. If, during the gaming session, when a location check is made and it determined that the user has left the area and is no longer within the area or jurisdiction that allows such gaming, then this would result in different gaming requirements. In other words, Nguyen teaches that players must be within a gambling-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Nguyen’s teachings with Akram and U.S. Patent No. 8,070,604 because the teachings of Nguyen’s tracking of users being within a predefined area for a duration of time without leaving the predefined area would be an improvement upon Akram and US Patent No 8,070,604 because it would keep track of players to make sure they are within gambling-permitted jurisdiction during a gaming session as taught by Nguyen. In other words, depending on if the player is determined to be inside/outside the predefined area (ie: gambling-enabled jurisdiction) during the gaming session, then the enabling/disabling of gaming activity, as taught by Akram, can be implemented accordingly as it would mean that the user still inside/outside a gambling-permitted jurisdiction during the gaming session.

		

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-16, 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akram et al., US 20040259626 (Akram) in view of Joao, US 20030224854 (Joao) and Nguyen et al., US 20060281541 (Nguyen).
Regarding Claim 1.
Akram discloses a method comprising:
	determining, by a computing device of a cellular telephonic communication network, that each of a plurality of cellular telephones is approved to use the cellular telephonic communication network (para 46. The wireless terminal is preferably connected to a conventional wireless network through a wireless service provider.);
	determining, by the computing device, that a first subset of the plurality of cellular telephones is approved for a first level of gaming services using the cellular telephonic communication network based on a first bundle of services to which the first subset of the plurality of cellular telephones is subscribed (para 18-20, 32, 62-63, 65, 70, 81, and 95. Depending on the age and locale of a player, different games may be made available to the player and these are displayed on their wireless terminal for play. In this case, if it is determined that the age of the player does not satisfy age restrictions concerning lottery games, then that means the player would not be allowed to access such games. Furthermore, because players are expected to enter an access code in order to be authorized for play on the gaming device, this means that it would be obvious to one of ordinary skill in the art that the aspect of entering of the access code 
determining, by the computing device, that a second subset of the plurality of cellular telephones is approved for a second level of gaming services using the cellular telephonic communication network based on a second bundle of services to which the second subset of the plurality of cellular telephones are subscribed, in which the second level of gaming services includes an ability to place a wager (para 18-20, 32, 62-63, 65, 70, 81, and 95. When a cellular phone user is determined to be age/location appropriate to play lottery, then said user would be allowed to do so and would be charged accordingly. In other words, the first subset is viewed as users capable of playing non-lottery games when it is determined that the user is not age/location appropriate to play a lottery game, whereas the second subset is viewed as users capable of playing lottery games on top of being able to play non-lottery games. The games a user is capable of playing is dependent on user age/locations.);
	allowing, by the computing device, a respective level of gaming services using the cellular telephonic communication network for each of the plurality of cellular telephones based on the determined level of gaming services for which the respective cellular telephone is approved (para 20, 81 and 95. In instances where players wish to engage in wagering activities, the players need to provision his or her service provided 
	billing, by the computing device, each respective subscriber of the first and second subset of the plurality of cellular telephones for usage of the cellular telephonic communication network and usage of the gaming services based on respective billing rates associated with the respective bundles of services (para 81);
receiving, by the computing device, a location determination signal from each second cellular telephone of the second subset of cellular telephones over a second communication network, in which the location determination signal is from using at least one of network-based technology or satellite-based technology (Abstract, para 5, 13, 20, 29, 34-35, 49, 53, 66, 94, 97. A determination is made to determine the location of the cellular device in order to determine if the cellular device is within a location approved area for a lottery game.);
 
05-7177-C2_200922_Response2PA TENTApplication Serial No.: 14/246,320controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone (para 49, 53, 94, 113. Depending on if the player is in a predefined zone, such as location/jurisdiction that allows for lottery play, this is interpreted as enabling/disabling gaming activities such as lottery play. In this case, if the player is not in predefined zone that allows for lottery play, then lottery play would be disabled. If the player is in a predefined zone that does allow for lottery play, then lottery play would be enabled.);

while the location is determined to be within the predefined zone, by the computing device, enabling the gaming activity using the each second cellular telephone, in which the gaming activity using the each second cellular telephone is disabled when the location is determined to be outside the predefined zone (para 49, 53, 94, 113. As explained above, lottery game play is enabled when players are determined to be within predefined zones that allow for lottery player. Lottery game play is disabled when players are outside the predefined zones that allows for lottery play.).
Akram fails to explicitly disclose the plurality of cellular telephones being approved for a gaming services.

	Therefore, it is obvious to one of ordinary skill in the art at the time of the invention that Akram’s teachings of a player approval system of having it where players are expected to enter an access code to be approved and granted access to playing a wagering based game is viewed as the same a device approval.
Akram failed to disclose for each second cellular telephone of the second subset of cellular telephones, by the computing device: determining respective interest in a respective type of gaming event, determining a respective occurrence of an activity of the respective type of gaming event, and transmitting respective information about the respective occurrence to the each second cellular telephone independently of a request for the respective information. 
However, Joao teaches of gaming system (Abstract) that discloses determining respective interest in a respective type of gaming event (Abstract, para 8, 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Joao’s teachings with Akram because it gives individuals the ability to receive notifications based on their interests and would help enhance their gaming activities and experience as taught by Joao. Furthermore, because Akram teach of a second subset of cellular telephones, the combination of Akram and Joao is interpreted as teaching the messaging system (as taught by Joao) 
While Akram teaches controlling, by the computing device, enabling and disabling a gaming activity using the each second cellular telephone, based on whether a location of the each second cellular telephone determined from the location determination signal is within a predefined zone (para 49, 53, 94, 113), Akram failed to explicitly disclose the enabling/disabling being based on whether a duration of the cellular phone is within the predefined zone without leaving the predefined zone.
However, since Akram discloses that gambling depends on if the player is in a predefined zone, such as location/jurisdiction that allows for lottery play, this is interpreted as enabling/disabling gaming activities such as lottery play. In this case, if the player is not in predefined zone that allows for lottery play, then lottery play would be disabled. If the player is in a predefined zone that does allow for lottery play, then lottery play would be enabled. 
Furthermore, Nguyen teaches that when it comes to playing gambling games via a mobile device (ie: blackberry), a determination must first be made on if the player is within a location in which gambling is permitted, and even if a player is within a jurisdiction that allows for gambling, if it is verified that the player is no at the permitted age to gamble, then the player would not be allowed to do so as well as determining if the player had remained in the same location after being age-verified (para 3, 171, 175, 196, 296). In other words, Nguyen is interpreted as teaching that a player’s location and age is taken into consideration for allowing gambling on a mobile device. If the player is within a gambling-permitted location and is age-appropriate, then gambling would be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Nguyen’s teachings with Akram and Joao because the teachings of Nguyen’s tracking of users being within a predefined area for a duration of time without leaving the predefined area would be an improvement upon Akram and Joao because it would keep track of players to make sure they are within gambling-permitted jurisdiction during a gaming session as taught by Nguyen. In other words, depending on if the player is determined to be inside/outside the predefined area (ie: gambling-enabled jurisdiction) during the gaming 

Regarding Claim 2.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein the cellular telephonic communication network includes a proprietary cellular network over which the cellular telephones may place calls (para 46. A cellular service is disclosed. Cellular service allow users to place calls.).

Regarding Claim 3.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein the gaming services comprise an addon service that is provided as a corollary to cellular telephone service (para 81. The addon service is viewed as the ability to place wagers.).

Regarding Claim 4.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein determining that a first device of the first subset is approved for the first level of gaming services (para 95) includes determining that the first device is approved for a bundle of services including the gaming services and one or more telecommunication service enhancements (para 81, 95).


Akram and Joao and Nguyen disclose the method of Claim 4. Akram further discloses wherein at least one of the one or more telecommunication service enhancements comprise a service selected from the group consisting of text messaging, customizable ring tones, photo sharing services, video sharing services, and customizable downloads, (para 68. SMS is disclosed.)

Regarding Claim 6.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein billing includes generating a respective bill associated with a respective cellular telephone (para 81), in which each respective bill including an accounting of respective gaming service usage and respective cellular telephonic communication network usage for a respective cellular telephone (para 81).

Regarding Claim 7.
Akram and Joao disclose the method of Claim 1. Akram further discloses wherein billing includes generating a respective bill associated with a respective cellular telephone (para 51, 81), in which each respective bill includes an accounting of the respective gaming service provided to a respective cellular telephone (para 51,81).

Regarding Claim 8.
Akram and Joao disclose the method of Claim 1. Akram further discloses wherein the gaming services comprise a news service (Abstract, para 6. Receiving notification of 

Regarding Claim 9
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein the gaming services comprise a gambling service that allows a user associated with a respective device to place bets (para 5, 81. Players can place wagers on casino gaming and sports booking).

Regarding Claim 10
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein the gaming services comprise a virtual casino (para 5. Casino gaming is disclosed.).

Regarding Claim 11
Akram and Joao disclose the method of Claim 10. Akram further discloses wherein the second level of gaming services includes identification of user-selected activities to be included in the virtual casino (para 18, 65).

Regarding Claim 12
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein at least a portion of the cellular telephonic communication network is selected 

Regarding Claim 13.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses comprising: generating a respective database entry of subscriber information for each of the plurality of cellular telephones (para 32, 35), in which each database entry identifies the respective level of gaming services, in which each database entry is based on a respective bundle of services subscribed to, and in which determining the level of gaming services for which each cellular telephone is approved includes querying the respective database entries (para 32, 35. In this case, since database entries are associated with lottery, then that means the respective bundle service subscribed to would also allow lottery to be played.).

Regarding Claim 14
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses in which each respective bundle of services associated with the first subset and second subset includes a set of telecommunication services (para 46. A cellular network provides telecommunication services.) and a set of gaming services (para 95. Games can be provided.).

Regarding Claim 15.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses in which the billing includes billing for each game transaction (para 81. Billing can be for each individual use.).

Regarding Claim 16.
Akram and Joao and Nguyen disclose the method of Claim 15. Akram further discloses in which the billing includes billing based on a monthly fee associated with a respective bundle of services (para 81. A monthly fee is disclosed.).

Regarding Claim 21.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses wherein the respective occurrence of the activity includes at least one of entering or leaving a first location (para 18, 20, 53, 94, 113. If the player is not within a lottery-permitted location, the players will need to enter an appropriate location that allows the playing of lottery.).

Regarding Claim 22.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses comprising:
for the each second cellular telephone of the second subset of cellular telephones, before transmitting the respective information, determining that the respective 

Regarding Claim 23.
Akram and Joao and Nguyen disclose the method of Claim 22. Akram further discloses in which the first location is determined to be proximate to the second location when the second location is at least one of in a same city and in a same state as the first location (para 20. The system can determine that the location of the cellular phone is located proximate to the lottery gateway in which the occurrence takes place. The cellular telephone is a mobile device that can be moved to a location within the same city or the same state as the first location.).

Regarding Claim 24
Akram and Joao and Nguyen disclose the method of Claim 22. Akram further discloses further comprising: for the each second cellular telephone of the second subset of cellular telephones, before transmitting the each second information, determining that the respective cellular telephone is in a respective location in which gambling on the occurrence of the gaming activity is legal (para 20. The system detects the location of the cellular telephone in order to determine if the location of the cellular telephone is in a location where gambling is permitted. In other words, the system detects if the player is within a location that allows gambling.).

Regarding Claim 25
Akram and Joao and Nguyen disclose the method of Claim 24. Akram further discloses in which the second level of gaming services includes allowing a placement of respective bets on the respective occurrence of the gaming activity associated with the transmitted information using the respective second cellular telephone (para 20, 65. The system teaches allowing wagers on one or more types of lottery games, provided players are within locations that permit gambling. This is viewed as the system allowing users the ability to place wagers on respective games using their respective cellular phone.).

Regarding Claim 26.
Akram and Joao and Nguyen disclose the method of Claim 24. Akram further discloses comprising: for at least one cellular telephone and at least one occurrence of a gaming event, determining that the at least one cellular telephone is not in a location in which gambling on the at least one occurrence is legal, and, in response, preventing the transmission of the information about the at least one occurrence to the at least one cellular telephone through the cellular telephonic communication network (para 20, 95. Provided players are within locations that permit gambling, depending on the age and locale of a player, different games may be made available to the player and these are displayed on their wireless terminal for play. Accordingly, the choice of games presented to the player through the game menu on the wireless terminal may depend on the age of the player and area in which they are located. The games 

Regarding Claim 27.
Akram and Joao and Nguyen discloses the method of Claim 1. Akram further discloses in which the first level of gaming services does not include placement of bets on games (para 95).

Regarding Claim 28.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses in which the second level of gaming services allows participation in games and in which the first level of gaming services does not allow participation in games (para 20).

Regarding Claim 29.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses in which the second level of gaming services includes a larger number of games than are included in the first level of gaming services (para 20).

Claims 17-19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akram et al., US 20040259626 (Akram) and Joao, US 20030224854 (Joao) and  as applied to claim 1 above, and further in view of Minear et al., US 20040043763 (Minear).
Regarding Claim 17
Akram and Joao and Nguyen disclose the method of Claim 1, but failed to disclose in which one first cellular telephone of the first subset of cellular telephones and at least one second cellular telephone of at least one of the second and third subset of cellular telephones are part a same billing plan.
	However, Minear discloses that for cellular services, subscribers of the service can have multiple communication devices on under a single service plan (para 31) because it can prevent a communication device designated for use by a minor from accessing adult material (para 31).
	Therefore, it is obvious to one of ordinary skill in the art at the time of the invention to incorporate Minear's teachings with Akram's and Joao’s and Nguyen’s invention because it can prevent a communication device designated for use by a minor from accessing adult material as taught by Minear. This is especially obvious since it can be used to prevent minors from being able to place wagers.

Regarding Claim 18.
Akram and Joao and Nguyen and Minear disclose the method of Claim 17. Minear further disclose in which the billing plan includes a family plan for use of the cellular telephonic communication network (para 31).

Regarding Claim 19.
.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akram et al, US 20040259626 (Akram) and Joao, US 20030224854 (Joao) and Nguyen et al., US 20060281541 (Nguyen) as applied to claim 1 above, and further in view of Jung et al, US 20060106736 (Jung).
Regarding Claim 20.
Akram and Joao and Nguyen disclose the method of Claim 1. Akram further discloses that for wagering on a telecommunication service in which wagering is allowed (ie: second level gaming services), it is possible that such usage can be for an unlimited amount of usage (para 81. In this case, if the service is free, then this means an unlimited amount of usage.). Akram and Joao failed to explicitly disclose in which billing a first cellular telephone of the first subset of cellular telephones includes: determining that an amount of usage of gaming services exceeds an authorized amount of usage of the gaming services; and charging a fee for an amount of usage that exceeds the authorized amount of usage,
	However, Jung discloses that for telecommunication services, usage of such services are generally based on an authorized amount of usage wherein a user would be charged a fee if said user exceeds the authorized amount of usage (para 9.) because it can relieve subscribers from the burden of telecommunication service charge by charging them only a predetermined amount of money (para 3).



Response to Arguments

Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715